Citation Nr: 0805908	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-03 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for his daughter.


WITNESSES AT HEARING ON APPEAL

Veteran and his current spouse


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980.  The appellant is the ex-spouse of the veteran and the 
mother of the veteran's daughter.  She is unrepresented in 
this matter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 special apportionment 
decision of the New Orleans, Louisiana Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an 
apportionment of the veteran's compensation benefits in favor 
of his daughter.  The veteran and his current spouse 
testified at an RO hearing in March 2005.


FINDINGS OF FACT

1.  The appellant and the veteran were married in December 
1972.  That marriage was dissolved in January 2000.

2.  During this marriage, the appellant and the veteran had 
one child, who was a minor at the time the claim for 
apportionment was filed.

3.  As of March 2000, the veteran was receiving compensation 
for a service-connected disability at a rating of 60 percent, 
including additional compensation for his dependants.

4.  The appellant and the veteran entered into a December 
2002 consent order for child support, requiring the veteran 
to pay the appellant $182.00 per month.  

5.  The evidence of record shows that the veteran has met his 
child support requirements, and any apportionment of the 
veteran's benefits would cause undue hardship to the veteran.
CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits are not met. 38 U.S.C.A. §§ 
5107, 5307 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.450, 3.451, 3.452, 3.458 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children. 38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse or children, and the veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 
C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451.

The appellant filed a claim for apportionment in December 
2004 on behalf of the veteran's daughter, who was a minor 
child at that time.  She was born in August 1988.  Thus, at 
this time, she has reached the age of 18, and there is no 
evidence that she is currently claimed as a dependent.  

The appellant and veteran were married in December 1972 and 
divorced in January 2000.  By a July 1999 consent judgment, 
both parties were granted joint care, custody and control of 
their daughter, and the appellant was named the domiciliary 
parent.  The veteran was required to pay child support in the 
amount of $286.00 per month to the appellant.  In December 
2002, the appellant and the veteran entered into a consent 
judgment, whereas the veteran would pay $182.00 per month in 
child support to the appellant.

As of March 2000, the veteran was receiving VA compensation 
for a service-connected disability at a rate of 60 percent.  
The veteran's compensation also included additional amounts 
for his dependents, including his daughter.

The appellant and the veteran both agree that the veteran has 
paid his required child support of $182.00 per month, as 
stipulated by the December 2002 consent judgment.  The 
veteran has provided copies of his cancelled checks, dated 
from January to December 2004, in support of this assertion.  
In the matter at hand, the appellant contends that, in light 
of the veteran's VA compensation benefits, she should be paid 
the original child support amount of $286.00 per month.

The income and expenses information submitted by the 
appellant in January 2005 shows that the monthly gross 
earnings for the household in which the child regularly 
resided was $1,545.00.  She also reported receiving $182.00 
for child support.  The appellant stated her and the child's 
monthly expenses were $1,501 for a monthly net income of 
$226.00.  In February 2005, the veteran provided income and 
expenses information that shows his gross monthly household 
earnings totaled $3,923.00 and the monthly expenses totaled 
$2,927.99, for a monthly net income of $995.01.  

The veteran and his current spouse testified at an RO hearing 
in March 2005.  They both stated, under oath, that to 
apportion any benefits of his VA compensation would cause an 
undue hardship on their household.  The veteran indicated 
that his daughter resided with him every other weekend and 
during holidays; in addition to the child support paid to the 
appellant, the veteran's daughter was well-provided for 
during these visits.  To date, the appellant has not 
contested any of these assertions.

The Board finds that apportionment of the veteran's VA 
benefits is not warranted in this matter.  The veteran 
received additional VA compensation for his daughter, and 
provided evidence of meeting his child support obligations, 
as set by the aforementioned consent judgments.  This 
evidence has not been contested by the appellant; in fact, 
she is in agreement with these facts.  The veteran's 
household average monthly gross income is $3,923.00.  He 
reported monthly expenses of $2,927.99, for a monthly net 
income of $995.01.  His daughter reached the age of majority 
in August 2006.  To require the veteran to pay additional 
support for his daughter would place an undue hardship on his 
household, with little benefit to the daughter.  For the 
foregoing reasons, the Board finds that the evidence is 
against the appellant's claim of an apportionment of the 
veteran's VA benefits and the appeal must, therefore, be 
denied.

As a final matter, the Board notes that 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  The record reflects that the 
appellant and the veteran were provided letters in December 
2004 and January 2005, respectively, that notified them of 
the information and evidence necessary to adjudicate the 
appellant's claim for apportionment and that they were 
responsible for providing the requested information and 
evidence.  The letters advised them of what specific 
information and evidence was needed to adjudicate the claim, 
all of which could only be provided by them.  In this way, 
they were advised of the need to submit any evidence in their 
possession that pertains to the claim.  The appellant 
responded to this letter in January 2005, and the veteran 
responded to this letter in January and February 2005.  Thus, 
the Board finds that any duty upon it to notify and assist 
the appellant and veteran in this matter has been satisfied. 


ORDER

Entitlement to an apportionment of the veteran's VA benefits 
is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


